United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-51412
                         Summary Calendar


CORNELIUS RAY SEPHUS,

                                    Plaintiff-Appellant,

versus

HATTIE WHITFIELD; REGINALD SMITH, M.D.; FAFAEL OLIVER,
Lieutenant; ALBERTO DIAZ, Sergeant; ANGELA RODRIGUEZ, Nurse;
V. FIVAS; JANET WHITE; R. MALAER; M. MYERS; E. CORROLL; TERESA
SIMONS; Z. Z. VACANT, Nurse; MONA MARTINEZ; SHIRLEY PFEIL,
Licensed Vocational Nurse; MARTHA BYRD; PEGGY GOHLKE; JOSEPH
GILL; DEBRA GLOOR; JOYCE COMFORT; D. A. RUBY; DOMINGO
CARRILLO, Major; LAURIE STEELE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-02-CV-450-JWP
                       --------------------

Before HIGGINBOTHAM, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Cornelius Ray Sephus, Texas prisoner #635586, appeals from

the magistrate judge’s grant of summary judgment for the

defendants in his civil-rights lawsuit, filed pursuant to

42 U.S.C. § 1983.   This court reviews a grant of summary judgment

de novo, using the same standard applicable in the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51412
                                -2-

court.   See Melton v. Teachers Ins. & Annuity Ass’n of America,

114 F.3d 557, 559 (5th Cir. 1997).

     Sephus argues that the magistrate judge failed to consider

his submitted exhibits and that those exhibits presented a

genuine issue as to whether the defendants were deliberately

indifferent to his medical needs.    Examination of the magistrate

judge’s judgment clearly indicates that Sephus’s exhibits were

considered and that no genuine issue as to any material fact

existed regarding Sephus’s claims.     See FED. R. CIV. P. 56(c).   At

most, the evidence in the record alleged negligence by the

defendants, which is not actionable.     See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991).

     Accordingly, the magistrate judge’s judgment is AFFIRMED.

All outstanding motions are DENIED.

     AFFIRMED; OUTSTANDING MOTIONS DENIED.